Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

James Leach and Ina Leach
d/b/a Livonia Mini Mall,

Respondent.
Docket No. C-13-152
FDA Docket No. FDA-2012-H-1175
Decision No. CR2685

Date: January 11, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for To
Respondent that al
imposition of a $5
complaint, nor di

bacco Products (CTP) filed an administrative complaint against
leges facts and legal authority that are sufficient to justify the
00 civil money penalty. Respondent did not timely answer the
Respondent request an extension of time within which to file an

answer. Therefore, I enter a default judgment against Respondent, James Leach
and Ina Leach d/b/a Livonia Mini Mall, and assess a civil money penalty of $500.

CTP began this case by serving a complaint on Respondent and filing a copy of

the complaint wit

the Food and Drug Administration’s (FDA) Division of

Dockets Management. The complaint alleges that Respondent impermissibly
utilized methods of sale other than direct, face-to-face exchanges; failed to ensure

that all non-comp

iant self-service displays and other items were removed or

brought into compliance with the regulations; impermissibly sold tobacco products
to a minor; and failed to verify the age of a person purchasing tobacco products.
The complaint further alleges that these actions and omissions violated the Federal
Food, Drug, and Cosmetic Act (Act) and its implementing regulations found at 21
C.F.R. Part 1140. CTP seeks a civil money penalty of $500.

On December 5, 2012, CTP served the complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation or
timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue a default judgment and impose a civil money
penalty. Accordingly, I must determine whether the allegations establish
violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Livonia Mini Mall, an establishment that sells tobacco
products and is located at 202 South Main Street, Livonia, Missouri.

e On January 4, 2012, an FDA-commissioned inspector observed violations
at Livonia Mini Mall that included: the failure to sell cigarettes or
smokeless tobacco only in a direct, face-to-face sale in a non-exempt
establishment, in violation of 21 C.F.R. § 1140.16(c)(1) and
1140.16(c)(2)(ii); and the failure to either remove or bring into compliance
all non-compliant items, such as self-service displays, advertising, and
labeling, in violation of 21 C.F.R. § 1140.14(e).

e CTP issued a warning letter to Respondent on February 16, 2012,
informing Respondent of the violations observed on January 4, 2012. The
letter advised that the failure to correct the violations could result in the
imposition of a civil money penalty or other regulatory action, that it was
not intended to provide an exhaustive list of violations, and that Livonia
Mini Mall had the responsibility to ensure it complied with the law.

e The warning letter was delivered via United Parcel Service on February 17,
2012, to “Hines,” but CTP receive no response.
e On June 7 and 11, 2012, FDA-commissioned inspectors conducted a two-
part inspection and noted additional violations. The inspectors documented
that “a person younger than 18 years of age was able to purchase a package
of Copenhagen Long Cut smokeless tobacco on June 7, 2012, at
approximately 12:52 PM CT[,]” a violation of 21 C.F.R. § 1140.14(a).
Complaint § 1.a. The inspectors further documented a violation of 21
C.F.R. § 1140.14(b)(1) because “the minor’s identification was not verified
before the sale[.]” Complaint  1.b.

e CTP notified Livonia Mini Mall on June 15, 2012, of the violations
documented on June 7, 2012, through a Notice of Compliance Check
Inspection. CTP warned that the inspectors may have observed other
violations and, if violations had occurred, the establishment would be
informed that the FDA was seeking a fine.

Taking these facts as true, I must find pursuant to 21 C.F.R. § 17.11(a) that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b).
Those regulations prohibit the sale of cigarettes or smokeless tobacco to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require a retailer to “verify by means of photographic identification
containing the bearer’s date of birth that no person purchasing the product is
younger than 18 years of age[,]” 21 C.F.R. § 1140.14(b)(1), though “[n]o such
verification is required for any person over the age of 26[,]” 21 C.F.R. §
1140.14(b)(2). The regulations further prohibit the sale of tobacco products other
than through face-to-face exchanges, 21 C.F.R. § 1140.16(c)(1), except “in
facilities where the retailer ensures that no person younger than 18 years of age is
present, or permitted to enter, at any time[,]” 21 C.F.R. § 1140.16(c)(2)(ii). In
addition, the regulations require retailers to remove or bring into compliance all
non-compliant “self-service displays, advertising, labeling, and other items, that
are located in the retailer’s establishment.” 21 C.F.R. § 1140.14(e).

Here, Respondent sold tobacco products in violation of each of the foregoing
regulations. These actions and omissions by Respondent constitute violations of
law for which a civil money penalty is merited. The regulations require me to
impose a civil money penalty in the amount that is either the maximum provided
for by law or the amount sought in the complaint, whichever is smaller. 21 C.F.R.
§ 17.11(a). Respondent has committed four violations within a 24-month period,
the maximum penalty for which is $2,000. 21 C.F.R. § 17.2; Guidance for FDA
and Tobacco Retailers, Civil Money Penalties and No-Tobacco-Sale Orders For
Tobacco Retailers (Revised), November 2012, (available at
http://www.fda.gov/downloads/TobaccoProducts/GuidanceCompliance
RegulatoryInformation/UCM252955.pdf). CTP, in its Complaint, however,
requested a civil money penalty in the amount of $500, the penalty for the third
violation committed within a 24-month period. Therefore, I impose a civil money
penalty in the amount of $500.

/s/
Steven T. Kessel
Administrative Law Judge

